Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: JP-2000025009-A, hereinafter JP’009, was found to be the closest prior art.  JP’009 discloses a core cutter comprising: a cylindrical body 1; and a tipped bit 2 that is disposed in a manner to protrude from a distal end of the body (See Figure 4), wherein the core cutter is configured to cut a workpiece with the bit 2 when the body is rotated about a rotational axis that is an axis of the body 1 (See Figure 1), at a distal end of the body, a notch 3,4 is formed adjacently to the bit 2 at a position forward of the bit 2 in a rotation direction of the body (See Figures 2 and 4), and a width of the notch in a circumferential direction of the body at the distal end of the body is between 0.5 to 2.5 mm [0011] (See Translation in Applicant’s IDS dated 01/25/21).  
Regarding independent claim 1, JP’009 does not disclose wherein the bit includes a protruding portion that protrudes from the distal end of the body; and a fixed portion fixed to the body, the fixed portion being located proximal to the distal end of the body, and entirely from a distal end of the notch to a proximal end of the notch, the width of the notch in the circumferential direction of the body is less than or equal to 1.0 mm, and the proximal end of the notch is positioned closer to the distal end of the body than a proximal end of the fixed portion of the bit.
Regarding independent claim 8, JP’009 does not disclose wherein the notch includes: a distal end portion; and a main portion continuous with a proximal end of the distal end portion, a width of the distal end portion in the circumferential direction of the body is less than or equal to 1.0mm, a width of the main portion in the circumferential direction of the body is greater than 1.0 mm and a proximal end of the main portion is positioned closer to a proximal end of the body than a proximal end of the fixed portion of the bit.
Regarding independent claim 9, JP’009 does not disclose a cutting method comprising a step of pressing a distal end side of the core cutter against a rising portion of irregularities along a rising direction of the rising portion while rotating the core cutter by the electric drill about a rotational axis that is an axis of the core cutter to cut a part of the irregularities.
Regarding independent claim 14, none of the prior art was found to teach or disclose the subject matter of claim 14.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of JP’009, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 8, 9, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722